PER CURIAM.
This matter is before the Court on respondent’s petition for leave to resign without leave to reapply, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
Respondent admits that he misappropriated trust account funds, using them for his personal benefit. Respondent has agreed to cooperate fully with any investigation made in connection with the Client Security Fund of The Florida Bar; that he will make all reasonable efforts to reimburse those individuals who suffered monetary losses as a result of his actions; and that he will make all reasonable efforts to reimburse the Client Security Fund of The Florida Bar for payments made by the fund as a result of his conduct.
The Florida Bar supports the petition to resign without leave to reapply on the above conditions. The Court, having reviewed the record, finds that respondent freely and voluntarily submitted the petition and that the requirements of Rule 11.08(3) are fully satisfied. The petition for leave to resign without leave to reapply is hereby approved. John A. Gillis’ name is hereby stricken from the roll of attorneys in the State of Florida effective this date.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.